Citation Nr: 0611135	
Decision Date: 04/19/06    Archive Date: 04/26/06

DOCKET NO.  03-34 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Detroit, Michigan


THE ISSUE

1.  Entitlement to an increased rating for Meniere's syndrome 
with bilateral hearing loss, tinnitus, and intermittent 
vertigo, currently evaluated as 30 percent disabling.  

2.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right ankle fracture with open reduction 
and internal fixation.  


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from December 1964 to 
September 1966.  

This appeal comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2001 RO rating decision, which 
denied the veteran's claim for a rating in excess of 30 
percent for Meniere's syndrome with vertigo and hearing loss 
(the RO subsequently recharacterized the service-connected 
disability as shown on the first page).  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Meniere's Syndrome

Remand is warranted with regard to the issue of entitlement 
to an increased rating for Meniere's syndrome with bilateral 
hearing loss, tinnitus, and intermittent vertigo, to ensure 
that all pertinent medical evidence is associated with the 
claims file, to obtain a contemporary medical opinion as to 
the severity of the disability at issue, and to ensure that 
due process has been observed.

First, after a preliminary review of the record on appeal, 
the Board finds that the RO has not apprised the veteran of 
the redefined obligations of the VA, as contained in the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107 (West 2002), in regard to her claim.  
Thus, on remand, the RO must ensure compliance with the 
notice provisions contained in the VCAA, to include sending 
additional letters to the veteran, as deemed appropriate.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In that 
regard, the Board further notes that during the pendency of 
this appeal, on March 3, 2006, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a VA disability 
benefits claim, including the degree of disability and the 
effective date of an award.  Thus, any VCAA notice sent to 
the veteran should be consistent with this recent Court 
decision.  

Second, in connection with his claim, the veteran underwent 
VA examinations in June 2001 (for ear disease) and July 2001 
(for audiology).  Neither examination was performed with the 
benefit of review of the veteran's claims file.  Moreover, as 
pointed out by the veteran's representative in an April 2006 
statement, these examinations are over four years old.  Given 
the foregoing, it is the judgment of the Board that the 
veteran should be scheduled for another examination, so that 
a contemporaneous evaluation may be made based upon a review 
of the veteran's medical history.    

Third, prior to the examination, the RO should obtain 
additional pertinent treatment records indicated by the 
veteran.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); 
Bell v. Derwinski, 2 Vet. App. 611 (1992).  In that regard, 
the Board observes that in his February 2001 claim for an 
increased rating, the veteran requested that the RO obtain 
his treatment records from the Detroit VA Medical Center 
(VAMC) dated from 2000.  It does not appear that the RO 
requested any of the veteran's VA treatment records in 
connection with the claim.  

Right Ankle Disability

By rating decision in December 2002, the RO granted service 
connection and a 10 percent rating for residuals of a right 
ankle fracture with open reduction and internal fixation, 
effective from February 2001.  In a statement received by the 
RO in November 2003, the veteran expressed his disagreement 
with the rating assignment for the right ankle disability.  
The RO has not issued the veteran a statement of the case on 
this issue.  When there has been an initial RO adjudication 
of a claim and a timely notice of disagreement has been filed 
as to its denial (see 38 C.F.R. §§ 20.201, 20.302(a) (2005)), 
thereby initiating the appellate process, the claimant is 
entitled to a statement of the case.  As a statement of the 
case addressing the issue of entitlement to an initial rating 
in excess of 10 percent for the right ankle disability has 
not yet been issued, a remand is necessary.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  In so doing, the RO should 
ensure that it has complied with the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), and that 
such notice is in accord with the March 3, 2006 Court 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506. 

Accordingly, the case is REMANDED to the RO for the following 
actions:

1.  The RO should issue the veteran a 
statement of the case on the issue of 
entitlement to an initial rating in 
excess of 10 percent for residuals of a 
right ankle fracture with open reduction 
and internal fixation.  The veteran 
should be advised of the time limit in 
which he can perfect an appeal to the 
Board on this issue by filing a 
substantive appeal.  See 38 C.F.R. § 
20.302.  If, and only if, an appeal is 
perfected on this issue, then it should 
be certified to the Board for further 
appellate review.  Prior to any 
certification to the Board, however, the 
RO should ensure that, relevant to the 
claim for a higher rating for a right 
ankle disability, the veteran has been 
issued proper VCAA notice under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), which is in accord with 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO should take appropriate steps 
to ensure that all notification and 
development action required by the VCAA 
and its implementing regulations is 
completed with regard to the veteran's 
claim for an increased rating for 
Meniere's syndrome, with bilateral 
hearing loss, tinnitus, and intermittent 
vertigo.  This includes advising the 
veteran as to what information and 
evidence not previously provided to the 
VA is necessary to substantiate his claim 
and the parties responsible for obtaining 
such evidence.  This also includes 
requesting the veteran to provide VA with 
all relevant evidence and argument 
pertinent to the claim at issue, and 
assisting him by obtaining identified 
evidence to substantiate his claim.  The 
VCAA notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) should also 
include an explanation as to the 
information or evidence needed to 
establish the earliest possible effective 
date for the claim on appeal, as outlined 
by the Court in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).

3.  The RO should obtain, for association 
with the claims folder, the records 
relevant to evaluation and treatment of 
the veteran for complaints associated 
with his Meniere's syndrome, to include 
hearing loss, tinnitus, and vertigo, from 
the Detroit VAMC, dated beginning in 
2000.  

4.  The RO should schedule the veteran 
for VA examination(s) appropriate to 
determine the current nature and severity 
of Meniere's syndrome, to include testing 
specific to tinnitus, hearing loss, and 
vertigo.  The claims folder must be made 
available to the examiner(s) and review 
of such should be noted in the completed 
examination report(s).  The completed 
examination report should address the 
presence, degree and frequency, or 
absence, of:  vertigo, dizziness, 
staggering, a cerebellar gait, hearing 
impairment and tinnitus.  Puretone 
audiometric testing and controlled speech 
discrimination testing using the Maryland 
CNC should be conducted by a state-
licensed audiologist.  In the event the 
use of speech discrimination testing is 
not appropriate the audiologist should so 
certify.

5.  Upon completion of the foregoing, the 
RO should readjudicate the veteran's 
claim of a rating in excess of 30 percent 
for Meniere's syndrome with bilateral 
hearing loss, tinnitus, and intermittent 
vertigo, based on a review of the entire 
evidentiary record.  If the decision 
remains adverse to the veteran, the RO 
should provide him and his representative 
with a supplemental statement of the case 
and the opportunity to respond thereto.

By this REMAND, the Board intimates no opinion as to the 
ultimate disposition of the appeal.  No action is required of 
the veteran unless he receives further notice.  He does, 
however, have the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2005).


